DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The Amendment filed January 13, 2022 has been entered.  Claims 1-5 and 7-11 remain pending in the application.  
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 7, and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Feuerriegel, EP 2653638, in view of Ookawara, US 20070080542.
Regarding claim 1, Feuerriegel teaches a lock device for a storage device, the storage device having a box opening forward and a lid configured to close the opening of the box, the lock device comprising: 
a base (unnumbered box shaped feature; Fig 1) attached to the lid (122); 
a knob (120) having a grip portion (unnumbered feature bottom edge 120; Fig 2) movably supported on a front side of the base and arranged on a front surface of the lid (Fig 1) and an arm portion (206) projecting rearward with respect to the grip portion (Fig 2); 

a first rod (114) and a second rod (116) slidably supported by a part of the base located in front of the slider in a vertically arranged manner ([0019]; Fig 2), and extending in parallel to each other in mutually opposite directions from the base (Fig 4) so as to be engaged by and disengaged from a pair of corresponding engaging portions (110) provided on the box as the first rod and the second rod move slidingly (Fig 1; Abstract; [0021]); and 
a power transmission mechanism (204) provided between the slider and the first rod and the second rod (Fig 4) so that the first rod and the second rod are slidingly moved in response to a movement of the slider [0020; 0021].
Feuerriegel is silent on the specific structure wherein the base rotatably supports the knob about an axial line extending vertically, vertically slidably supports the slider, and laterally slidably supports the first rod and the second rod.
Ookawara teaches the lock device according to claim 1, wherein the base (30) rotatably supports the knob (50) about an axial line extending vertically (Figs 2A, 2B), vertically slidably supports (via 70) the slider (76), and laterally slidably supports (via 83) the first rod (90) and the second rod (91; Figs 2B, 8, 9).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Feuerriegel’s lock device with Ookawara’s base and knob structure.  Doing so would add additional design options for mounting components and operating the apparatus resulting in a more capable lock device with increased design in opportunities.
Regarding claim 2, Feuerriegel in view of Ookawara teaches the lock device according to claim 1, wherein the knob (Feuerriegel, 120) is supported so as to be rotatable about an axial line (Feuerriegel, 120 rotational movement between Fig 2 and Fig 3) positioned in front of the first rod and the second rod (Feuerriegel, 114, 116; Fig 1).
Regarding claim 7, Feuerriegel in view of Ookawara teaches the lock device according to claim 1, wherein the slider (Ookawara, 76) is provided with a cam surface (Ookawara, 78) inclined with respect to a vertical direction along a side edge thereof (Ookawara, [0053]), and is configured to be pushed by the arm portion (Ookawara, 53) at the cam surface (Ookawara, Figs 8, 9).
Regarding claim 8, Feuerriegel in view of Ookawara teaches the lock device according to claim 1, wherein the base (Ookawara, 30) is provided with an arm (Ookawara, 53) receiving hole (Ookawara, 34) extending in a fore and aft direction and rotatably receiving the arm portion (Ookawara, [0053]; Fig 8).
Claims 3 and 4 are rejected under 35 U.S.C. 103 as being unpatentable over Feuerriegel, EP 2653638, in view of Ookawara, US 20070080542, as applied to claim 1 above, and further in view of Lahmann, EP 0922827.
Regarding claim 3, Feuerriegel in view of Ookawara teaches the lock device according to claim 1, wherein the power transmission mechanism (Feuerriegel, unnumbered collection of power transmission components, Fig 2) includes a cam groove (unnumbered L-shaped feature  of 208; Fig 4) recessed from a front surface of the slider (208), and extending obliquely relative to a direction of a sliding movement of the slider (L-shaped feature extends down and to the right from surface marked 208; Fig 4) .
Feuerriegel does not teaches wherein the power transmission mechanism includes a cam groove recessed from a front surface of the slider, and extending 
Lahmann teaches wherein the power transmission mechanism (unnumbered collection of gears, racks, and pinions; Fig 2) includes a cam groove (unnumbered feature on 21; see Annotated Fig 2-Lahmann) recessed from a front surface of the slider (21), and extending obliquely relative to a direction of a sliding movement of the slider (A; cam groove extends down and to the right in Annotated Fig 2-Lahmann), and a pin projecting (see Annotated Fig 2-Lahmann) from a rear surface of the first rod (10a) and engaged by the cam groove (Fig 1a).

    PNG
    media_image1.png
    494
    751
    media_image1.png
    Greyscale

Annotated Fig 2-Lahmann
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Feuerriegel’s lock device with the 
Regarding claim 4, Feuerriegel in view of Ookawara and Lahmann teaches the lock device according to claim 3, wherein the power transmission mechanism (Lahmann, unnumbered collection of gears, racks, and pinions; Fig 2) includes a first rack (bottom teeth of 21) formed on the front surface of the slider (Lahmann, 21) and extending along the direction of the sliding movement of the slider (Lahmann, A), a second rack (Lahmann, teeth of 22) provided on the second rod (Lahmann, 10b) and extending along a lengthwise direction of the second rod (Lahmann, Fig 2), and a pinion (Lahmann, 30) rotatably supported by the base (1) and meshing with the first rack and the second rack (Lahmann, Fig 1b; [0023]).
Claims 10 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Feuerriegel, EP 2653638, in view of Ookawara, US 20070080542, as applied to claim 1 above, and further in view of Ookawara, US 8590351 (hereinafter Ookawara 351).
Regarding claim 10, Feuerriegel in view of Ookawara teaches the lock device according to claim 1, further comprising a biasing member (Feuerriegel, unnumbered resetting spring; [0027]) and engaging portion (110).
Feuerriegel does not teaches further comprising a biasing member provided on an end portion of the first rod or the second rod on a side of the engaging portion to bias the first rod or the second rod toward the engaging portion with respect to the lid.
Ookawara 351 teaches further comprising a biasing member (21) provided on an end portion of the first rod (20) or the second rod on a side of the engaging portion (unnumbered feature; col 4, lines 38-42) to bias the first rod or the second rod toward the engaging portion with respect to the lid (1; col 8, lines 39-47).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Feuerriegel’s lock device by adding Ookawara’s biasing springs.  Doing so would add additional biasing options for device design resulting in a better functioning apparatus.
Regarding claim 11, Feuerriegel in view of Ookawara and Ookawara 351 teaches the lock device according to claim 10, further comprising a guide member (Ookawara 351, unnumbered feature comprising 6; Fig 5) provided on the lid (Ookawara 351, 1) and provided with a guide hole (Ookawara, 6; Fig 5) through which an end portion of the first rod (Ookawara, 20) or the second rod on a side of the engaging portion (Ookawara, unnumbered feature; col 4, lines 38-42) passes, the biasing member (Ookawara, 21) being provided between the guide member and the first rod or the second rod (Ookawara, Fig 6).
Allowable Subject Matter
Claim 9 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all the limitations of the base claim and any intervening claims.
Regarding claim 9, while it is known in the art for a base to house apparatus components or provide openings for component functioning, it is not known in the art for a base to include a slider receiving hole, a first rod receiving hole, and a second rod receiving hole with all three holes further connected to the arm receiving hole.  
Response to Arguments
Applicant's arguments filed January 13, 2022 have been fully considered but they are not persuasive.
Amended claim 1 is a combination of the previously rejected claim 1 with the previously rejected claim 6.  The amendment necessitated a change from the original 35 USC §102 rejection of claim 1 using Feuerriegel to a 35 USC §103 rejection of the amended claim 1 using 
In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., slider moving vertically slidingly; arguments page 7 for claims 3-4, page 8 for claims 7-8, and page 9 for claims 10-11) are not recited in the rejected claims 3, 4, 7, 8, 10, or 11. Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVEN A TULLIA whose telephone number is (571)272-6434.  The examiner can normally be reached on M-F 8-5 ET.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kristina Fulton can be reached on (571)272-7376.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8673.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/S.A.T./Examiner, Art Unit 3675                                                                                                                                                                                                        




/KRISTINA R FULTON/Supervisory Patent Examiner, Art Unit 3675